Citation Nr: 0942537	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment at a private medical facility from March 22 
to April 19, 2005.

(The issue of entitlement to service connection for a neck 
disorder will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1966. 

This matter is on appeal from determinations by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, also known as the Bay Pines VA Health Care 
System (BPVAHCS), and the VA Outpatient Clinic (VAOPC) in 
Fort Myers, Florida.  

In accordance with the Veteran's request, a videoconference 
hearing was scheduled before a Veterans Law Judge at the RO 
in December 2008.  He failed to report to the scheduled 
hearing.  As such, his request for the hearing will be 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009).  
Accordingly, the Veteran's claim will be adjudicated without 
further delay based upon all the evidence presently of 
record.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses due to outpatient 
treatment at a private medical facility from March 22 to 
April 19, 2005; he did not receive prior VA authorization for 
such treatment.

2.  At the time of the unauthorized treatment, the Veteran 
was receiving nonservice-connected pension benefits, 
effective since July 21, 2000.

3.  The outpatient treatment at a private medical facility 
from March 22 to April 19, 2005, was not rendered in a 
medical emergency of such a nature that delay would have been 
hazardous to the Veteran's life or health.

4.  From March 22 to April 19, 2005, a VA facility was 
feasibly available for treatment.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
treatment incurred at a private medical facility from March 
22 to April 19, 2005, have not been met.  38 U.S.C.A. §§ 
1703, 1725, 1728, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment or 
reimbursement from VA concerning outpatient medical treatment 
incurred at a private medical facility from March 22 to April 
19, 2005.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  38 
U.S.C.A. § 1703(a) (2009).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  38 U.S.C.A. §1728(a) (West 2002); the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 
(2002); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the evidence does not suggest that prior 
authorization for private outpatient medical treatment from 
March 22 to April 19, 2005, was obtained.  Thus, the 
pertinent issue is whether the Veteran is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.  The Board will consider 38 U.S.C.A. § 
1728 and 1725 in turn.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met:  

(a) the care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or (3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and 

(c) no VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2009); see also Zimick v. West, 11 
Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility to those veterans 
who are active VA health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2009).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement 
under 38 U.S.C.A. § 1725 for emergency treatment for 
nonservice-connected disabilities in non-VA facilities is 
made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as 
discussed above, 38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2009). 

The above-listed criteria are conjunctive, not disjunctive; 
all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA 
of treatment non-discretionary, if a veteran satisfied the 
requirements for such payment.

That is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  
Under both versions, the conditions set out in the remainder 
of the statute must be met in order for VA to make payment or 
reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.

Under the revised version, "emergency treatment" is 
continued until such time as the veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) 
such time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.

The United States Court of Appeals for Veterans Claims (the 
Court) recently held that both medical and lay evidence may 
be considered in a prudent-layperson evaluation and that 
neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a 
medical finding of an emergency.  Swinney v. Shineski, 08-
0531, 2009 WL 3193146 (Vet. App. Oct. 7, 2009).

A Bite Case Report from the local health department showed 
the Veteran was bitten by a dog on the left leg in early 
March 2005.  VA treatment records dated three days later 
detailed that he was bitten below his left knee the week 
before by a pit bull.  He complained of pain and discomfort 
in the knee.  

On physical examination, his left lateral knee was reported 
to be in various stages of healing wounds with two puncture 
marks along the lateral tendon area of the knee and patella.  
X-ray reports revealed no evidence of joint or soft tissue 
swelling.  It was noted that he sought no other care over the 
weekend and reported the incident to animal control, who was 
supervising his care. 

Evidence of record reflected that the Veteran had outpatient 
treatment, consisting of rabies vaccinations, at a non-VA 
medical facility from March 22 to April 19, 2005.  A medical 
bill from that facility contained a written notation that he 
had no insurance and that he would forward the bills to VA 
for reimbursement himself.  An undated printout from VA 
showed that the Veteran was receiving nonservice-connected 
pension benefits at the time of the unauthorized treatment.

In July 2005, VA received medical bills and medical records 
submitted for payment related to outpatient treatment, 
consisting of rabies vaccinations, from March 22 to April 19, 
2005, which was denied in August 2005 on the basis that there 
was no official VA authorization for the Veteran to have 
these procedures.  

According to a file review conducted by the Chief Medical 
Officer at BPVAHCS in October 2006, it was determined that 
the Veteran's presentation was non-emergent and that other VA 
facilities were available for medical services from March 22 
to April 19, 2005.  It was further noted that the injections 
were not performed in an emergency room or urgent care 
center.  Additionally, the VA treatment records did not 
reflect that he ever inquired about rabies shots.

The Board notes that the outpatient care rendered to the 
Veteran for rabies vaccinations from March 22 to April 19, 
2005, was not for a service-connected disability.  Moreover, 
it does not appear from the record that he has been awarded 
service connection for any disorder or disability at any 
time.  Thus, this disorder was not associated with and/or 
aggravating any service-connected disability.  

He also does not have a total service-connected disability 
permanent in nature, and the record does not reflect that 
this was an injury, illness, or dental condition in the case 
of a veteran who was participating in a rehabilitation 
program and who was medically determined to be in need of 
hospital care or medical services for reasons set forth in 38 
C.F.R. § 17.47(i).  

After a review of the file, the Board finds that the Veteran 
does not meet the initial requirement for payment or 
reimbursement under 38 U.S.C.A. § 1728, also shown in 38 
C.F.R. § 17.120(a) (2009).  Thus, an analysis of the 
remaining requirements is not necessary.  As all three 
criteria must be met in order to establish entitlement to 
reimbursement for medical expenses under 38 U.S.C.A. § 1728, 
he cannot establish reimbursement under this statute.  
Zimick, 11 Vet. App. at 45, 49.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, 
the criteria set forth in the inclusive list at 38 C.F.R. § 
17.1002 are not met.  Therefore, although the Veteran has not 
been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to him by this Board 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not determine whether § 1725 as 
revised, effective October 10, 2008, is to be given 
retroactive effect.  Regardless of whether the version 
effective prior to October 10, 2008, or the version effective 
since October 10, 2008, is applied, the result is the same.  
For the reasons set forth below, the Veteran's appeal 
concerning payment or reimbursement under 38 U.S.C.A. § 1725 
is denied.

As noted above, payment or reimbursement under 38 U.S.C.A. § 
1725 for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
criteria outlined in 38 C.F.R. § 17.1002 are fulfilled.  In 
this case, the Veteran failed to meet subsection (b) as 
delineated in 38 C.F.R. § 17.1002. 

Evidence of record does not indicate that the Veteran was 
taken to the emergency room or received any urgent care on 
the date of his dog bite.  Upon receiving VA treatment for 
his dog bite wound three days later, there were not any 
abnormal cardiovascular or respiratory findings or any 
evidence of joint or soft tissue swelling at the trauma site.  
His primary symptoms associated with a dog bite were listed 
as discomfort and pain.  

The Veteran specifically indicated that he had not sought 
care for his dog bite wounds on the date of occurrence and 
only notified animal control of the injury.  He was noted to 
inform a staff nurse at the VAOPC that animal control was 
supervising his care. 

Evidence of record also does not demonstrate that outpatient 
care, consisting of rabies injections, from March 22 to April 
19, 2005 at a non-VA facility was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  As noted above, a file review by a 
medical officer in October 2006 determined that the Veteran's 
presentation was non-emergent and that other VA facilities 
were available for medical services at that time.  

It is not reasonable to conclude that a prudent layperson 
with average knowledge of health and medicine could 
reasonably expect that if immediate care were forestalled, he 
would be placing himself in serious jeopardy, causing serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  Based on the foregoing evidence, the 
Board has determined that a totality of the evidence showed 
his condition was nonemergent at the time of the unauthorized 
treatment, as contemplated under the Millennium Act.

As the criteria under the Millennium Act are conjunctive, 
this failure to satisfy 38 C.F.R. § 17.1002(b) precludes a 
grant of the requested payment/reimbursement, and an analysis 
of the remaining factors is thus unnecessary.

The Board has also considered the Veteran's assertion that he 
did not seek initial treatment for his dog bite from a VA 
facility as it was already closed that Friday afternoon.  It 
was further asserted that after reporting the injury to 
animal control, he treated his dog bite wounds with over the 
counter medications over the weekend and sought treatment at 
the VA facility three days later.  He has contended that 
animal control as well as the VA facility informed him that 
VA did not administer rabies injections.   

In this case, as noted above, a review of VA records does not 
document any refusal to administer rabies injections at the 
VAOPC or any authorization to go to a non-VA facility for 
those injections.  Further, it was determined that two VA 
facilities were available for medical services from at the 
time of the unauthorized treatment. 
 
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, the 
Board nonetheless attributes greater probative weight to the 
medical findings of skilled, unbiased, medical professionals 
than to his statements made in conjunction with his claim for 
reimbursement of medical expenses.  See Cartright, 2 Vet. 
App. at 25.  

In conclusion, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private outpatient medical treatment that the 
Veteran received from a non-VA medical facility from March 22 
to April 19, 2005, under the provisions of both 38 U.S.C.A. 
§§ 1725 and 1728.  Accordingly, the appeal must be denied.

Finally, there is no indication in the Veterans Claims 
Assistance Act of 2000 (VCAA) that Congress intended the act 
to revise the unique, specific claim provisions of Chapter 
17, Title 38 of the United States Code.  38 C.F.R. §§ 17.120-
132 (2009). 

However, the Court has held that VCAA is not applicable to 
appeals involving the distribution of benefits, such as 
accrued benefits, as opposed to appeals involving the actual 
entitlement to the benefit.  Sims v. Nicholson, 19 Vet. App. 
453 (2006).  In addition, the Court found that it was clear 
that a "claimant" for VCAA purposes includes an individual 
seeking proceeds of a deceased veteran's National Service 
Life Insurance (NSLI) policy.  Gordon v. Nicholson, 21 Vet. 
App. 270, 278-83 (2007).  The Board notes that claims for 
reimbursement of medical expenses do involve a claimant 
seeking actual entitlement to a benefit.

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the VAOPC.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial VAOPC decision by way of a letter 
sent to the Veteran in November 2006 that fully addressed all 
four notice elements.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Therefore, he was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in January 2008.  
Consequently, the Board finds that the duty to notify has 
been satisfied.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The VAMC 
has obtained all VA and private treatment records relevant to 
the claim.  The Veteran submitted statements in support of 
his claim.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment at a private medical facility from March 22 
to April 19, 2005, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


